 



SEPARATION AGREEMENT AND GENERAL RELEASE
     THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”), dated as
of December 31, 2005, is made and entered into by and between TIMOTHY A. BIENEK
(“Executive”) and AFFIRMATIVE INSURANCE HOLDINGS, INC., a Delaware corporation
(the “Company”).
RECITALS:
     A. Executive was employed by the Company as its Executive Vice President
and Chief Financial Officer pursuant to the terms of an employment agreement
entered into on or before May 27, 2004 and effective as of July 14, 2004 (the
“Employment Agreement”).
     B. Executive is a party to Stock Option Agreements granted under the
Company’s 2004 Stock Incentive Plan (the “2004 Plan”).
     C. Executive irrevocably resigned from all positions as an officer or
director of the Company and all entities affiliated with the Company effective
November 30, 2005 (the “Resignation Date”) but has continued employment with the
Company as a non-officer employee since the Resignation Date.
     D. Executive and the Company have reached an agreement regarding the
termination of Executive’s employment with the Company.
     E. Without making any admission of liability whatsoever, it is the desire
of Executive and the Company to settle fully and finally all differences or
potential differences between them, including all differences or potential
differences that arise out of or relate to Executive’s employment or termination
of employment with the Company.
STATEMENT OF AGREEMENTS
     NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth in this Agreement, the
sufficiency of which is hereby acknowledged, and intending to be legally bound
by the terms of this Agreement, Executive and the Company agree as follows:
     1. Termination of Employment and Resignation of Positions. The parties
acknowledge and agree that the Executive has voluntarily and irrevocably
resigned from all positions as an officer or director of the Company and as an
officer or director of all entities affiliated with the Company as of the
Resignation Date. The parties acknowledge and agree that the Executive’s
employment in a non-officer and non-director capacity has continued since the
Resignation Date but will terminate on the Effective Date. The parties
acknowledge and agree that the Employment Agreement shall terminate (other than
Section 5 thereof) on the Effective Date. Executive agrees to execute such
documents and take such actions as the Company may deem necessary or desirable
to effectuate the foregoing.
     2. Consideration. Executive shall receive, in full settlement of any
compensation and benefits to which he would otherwise be entitled (except as
provided herein) under the

1



--------------------------------------------------------------------------------



 



Employment Agreement or under any other compensation or benefits plan, program,
policy or arrangement maintained by the Company in which Employee has at any
time been a participant, including without limitation, accrued vacation and
other paid time off:
          2.1 Executive shall be entitled to payment for accrued and unpaid base
salary through the Effective Date, less applicable income and employment tax
withholding and benefit plan deductions. The net amount paid pursuant to this
Section 2.1 after applicable deductions and withholding shall be paid on the
earlier of the next regular payroll date of the Company following the Effective
Date or such earlier date as may be required by law.
          2.2 Executive shall be entitled to payment for accrued and unpaid Paid
Time Off (“PTO”) through the Effective Date, less applicable income and
employment tax withholding. The net amount paid pursuant to this Section 2.2
shall be paid on the earlier of the next regular payroll date of the Company
following the Effective Date or such earlier date as may be required by law.
Such amount shall be paid in complete satisfaction of any liability for accrued
vacation and other paid time off.
          2.3 The Company shall pay Executive a cash severance payment of One
Million Thirty Thousand Dollars ($1,030,000.00), less applicable income and
employment tax withholdings. Amounts paid pursuant to this Section 2.3 will be
paid as follows: One cash payment in the amount of Two Hundred Sixteen Thousand
Two Hundred Fifty Dollars ($216,250.00), less applicable income and employment
tax withholding, will be paid on the first business day following the Effective
Date, pursuant to Section 14 of this Agreement. One cash payment in the amount
of One Hundred Sixteen Thousand Two Hundred Fifty Dollars ($116,250.00), less
applicable income and employment tax withholding, will be paid on the first
business day following six months after the Effective Date. The remaining Six
Hundred Ninety-Seven Thousand Five Hundred Dollars ($697,500.00), less
applicable income and employment tax withholding, will be paid in eighteen
(18) equal installments over an eighteen month period in accordance with regular
payroll dates of the Company, with the first payment made on the earliest
payroll date following six months after the Effective Date.
          2.4 Executive agrees that he will submit to the Company, before the
Effective Date, a request for all expenses to which he is entitled to receive
reimbursement pursuant to Company policies. The Company agrees to pay such
amounts within 10 days of the date the Executive submits such requests.
Executive agrees that no reimbursable expenses shall be incurred by Executive
after the Effective Date except as specifically directed by and approved in
writing by the Chief Executive Officer.
          2.5 The Company shall pay for Executive’s health benefit coverage
under the Company’s group health plan (medical and dental coverages) for
himself, his spouse, and eligible dependants to the extent available under the
terms of the plan pursuant to the healthcare coverage continuation provisions of
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), at the same coverage level provided immediately prior to the
Effective Date, for a period of eighteen months, subject to Section 14 of this
Agreement. The Company shall also pay Executive a lump sum payment of Six
Thousand Five Hundred Dollars ($6,500.00) to compensate Executive for an
additional six months of health benefit coverage payments, less applicable
income and employment tax withholdings, on June 1, 2007, subject to

2



--------------------------------------------------------------------------------



 



Section 14 of this Agreement. All obligations under this Section 2.5 are subject
to the condition that if the Executive becomes reemployed with another employer
and is eligible to receive medical and other welfare benefits under another
employer-provided plan at any time during the pendency of any obligation
pursuant to this Section 2.5, the Executive shall immediately notify the
Company. The parties agree that the medical and other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility, and any obligation by the Company pursuant to
this Section 2.5 shall be reduced or eliminated as appropriate.
          2.6 Executive shall be entitled to vested benefits under the Company’s
401(k) plan according to the terms of such plan and his rights and the Company’s
obligations thereunder shall not be affected by this Agreement.
          2.7 Executive shall be entitled to stock options covering the amount
of 19,290 shares granted under the Company’s 2004 Plan (the “Vested Option”)
according to the terms of such plan, vested as of July 14, 2005, and thus vested
as of the date hereof, according to the terms of such plan and his rights and
the Company’s obligations thereunder shall not be affected by this Agreement.
All remaining stock options granted under the 2004 Plan are unvested and hereby
cancelled. All restricted shares of stock granted under the 2004 Plan are
forfeited and all claim to them is released pursuant to Section 6 of this
Agreement. Executive agrees to execute such other documents and take such
actions as the Company may deem necessary or desirable to further evidence the
cancellation of the remaining 2004 options and restricted shares.
     3. Non-Admission of Discrimination or Wrongdoing.
          3.1 This Agreement shall not in any way be construed as an admission
that the Company or any individual has any liability to or acted wrongfully in
any way with respect to Executive or any other person. The Company specifically
denies that it has any liability to or that it has done any wrongful or
discriminatory acts against Executive or any other person on the part of itself,
or its officers, employees and/or agents.
          3.2 Executive understands and agrees that he has not suffered any
discrimination in terms, conditions or privileges of his employment based on
age, race, gender, religious creed, color, national origin, ancestry, physical
disability, mental disability, medication condition, marital status, sexual
orientation and/or sexual or racial harassment. Executive understands and agrees
that he has no claim for employment discrimination under any legal or factual
theory.
     4. Separation of Employment. Executive acknowledges that all employment
with the Company shall terminate as of the Effective Date.
     5. Company Property. Executive represents and agrees that on or before the
Effective Date, he will turn over to the Company all equipment, files,
memoranda, records, and other documents, Confidential Information (as defined in
Section 9.2 hereof) that is in physical or electronic form and any other
physical or personal property which are the property of the Company and which he
has in his possession, custody or control at the time this Agreement is
executed. Executive will return to the Company any additional company property
in his

3



--------------------------------------------------------------------------------



 



possession, including, but not limited to, company files, work product, computer
equipment, computer software, pagers, corporate credit cards, identification
cards, manuals, company documents and company keys (provided that Executive may
keep the cell phone that is his personal property). Executive further agrees to
cooperate and work with Company’s General Counsel to ensure his compliance with
this Section 5.
     6. Release. In exchange for the accommodations by the Company provided
herein and the mutual obligations set forth herein, and except for the
obligations set forth or referenced herein (including, without limitation,
Executive’s rights related to the Vested Option, Executive’s vested 401(k),
Executive’s rights to receive the payments identified in Section 2.3 and 2.5 and
Executive’s rights to indemnification under the Company’s Bylaws, Certificate of
Incorporation or otherwise) (collectively, the “Excluded Claims”), Executive
knowingly and voluntarily waives and releases all rights and claims, known and
unknown, which Executive may have against the Company, and or any of the
Company’s parents and/or their respective subsidiaries and related or affiliated
entities or successors, or any of their respective current or former officers,
directors, managers, employees or representatives thereof respectively
(collectively, the “Released Parties”) arising out of or relating to
(i) Executive’s employment or termination of employment with the Company,
(ii) the Employment Agreement, (iii) the Company’s 2004 Plan, and (iv) any acts,
occurrences or omissions taking place prior to the date of execution of this
Agreement, including any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, contracts, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses of
any kind, at law, equity or otherwise, arising in tort, contract or otherwise,
whether known or unknown, suspected or unsuspected, which Executive has or may
have against them. This extends to and includes, but is not limited to, claims
for employment discrimination, wrongful termination, constructive termination,
violation of public policy, breach of any express or implied contract, breach of
any implied covenant, fraud, intentional or negligent misrepresentation,
emotional distress, or any other claims relating to Executive’s employment or
termination of employment with the Company (other than Excluded Claims). This
also includes a release of any claims (other than Excluded Claims) by Executive
under federal, state or local employment laws or regulations, including, but not
limited to: (1) Title VII of the Civil Rights Act of 1964, 42 U.S.C.
Section 2000(e), et. seq. (race, color, religion, sex, and national origin
discrimination); (2) the Age Discrimination in Employment Act, 29 U.S.C. §§ 621,
et. seq. (age discrimination); (3) Section 1981 of the Civil Rights Act of 1866,
42 U.S.C. § 1981 (race discrimination); (4) the Equal Pay Act of 1963, 29 U.S.C.
§ 206 (equal pay); (5) the Fair Labor Standards Act, 29 U.S.C. §§ 201, et. seq.
(wage and hour matters, including overtime pay); (6) COBRA; (7) Executive Order
11141 (age discrimination); (8) Section 503 of the Rehabilitation Act of 1973,
29 U.S.C. §§ 701, et. seq. (disability discrimination); (9) the Employee
Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001, et. seq. (employment
benefits); (10) Title I of the Americans with Disabilities Act (disability
discrimination); (11) the Sarbanes Oxley Act; and (12) any applicable Texas
employment laws. This also includes a release of all claims arising out of or
relating to the Company’s 2004 Plan, other than with respect to the Vested
Option, including, without limitation, all stock options in excess of the Vested
Option, whether or not such stock options are currently vested, and whether or
not a subsequent determination is made by the Company that a change in control
occurred that resulted in accelerated vesting of any stock options at an earlier
date.

4



--------------------------------------------------------------------------------



 



     7. No Lawsuits.
          7.1 Executive promises never to file a lawsuit of any kind with any
court or arbitrator against the Company or any Released Parties, asserting any
claims that are released in this Agreement.
          7.2 Executive represents and agrees that, prior to signing this
Agreement, he has not filed or pursued any complaints, charges or lawsuits of
any kind with any court, governmental or administrative agency or arbitrator
against the Company or any Released Parties, asserting any claims that are
released in this Agreement.
     8. Ownership of Claims. Executive represents and agrees that Executive has
not assigned or transferred, or attempted to assign or transfer, to any person
or entity, any of the claims Executive is releasing in this Agreement.
     9. Restrictive Covenants.
          9.1 Compliance with Covenants. Executive agrees to comply at all times
after the date hereof with all provisions of this Section 9 and which include
covenants concerning the non-disclosure of confidential information and other
restrictive covenants. Executive acknowledges and agrees that these provisions
shall survive the termination of his employment and the execution of this
Agreement, to the extent specified in such provisions, regardless of the nature
of or reason for his separation and the payments made with regard thereto.
          9.2 Confidential Information. Executive acknowledges and agrees that
the Company and its affiliated entities have, since the inception of his
employment and throughout the entire period thereof, provided him with trade
secrets (as defined under Texas law), and Confidential Information (as defined
below). Executive agrees that he will not divulge or disclose to anyone (other
than the Company, its affiliated entities or any persons employed or designated
by the Company) any Confidential Information. Confidential Information shall
include this Agreement, all information of a confidential nature relating to the
business of the Company or any of its subsidiaries or controlled affiliates,
including, without limitation, customer lists, contract terms, marketing plans,
business plans, financial data and information, cost information, sales data,
business opportunities (whether for existing, new or developing businesses),
pricing information, pricing strategies and techniques, employee lists, employee
personnel information, salary information, business forms, computer and internet
software and files, computer programs, compilations of information, partners or
investors, methods of doing business, research information, processes, methods,
designs, inventions, improvements, discoveries, and other confidential
information that is regularly used in the operating, technology, and business
dealings of the Company and its controlled affiliates. Executive further agrees
not to disclose, publish or make use of any such knowledge or Confidential
Information at any time, including in any future employment, without the consent
of the Company. Notwithstanding the foregoing, this Section 9.2 and Section 5(a)
of the Employment Agreement will not apply to Confidential Information (i) that
becomes known to persons other than the Company through no fault of Executive
(other than persons subject to a direct or indirect confidentiality obligation
to the Company), or (ii) the disclosure of which is required under law or legal
process, provided that Executive gives the Company prompt notice of such
requirement

5



--------------------------------------------------------------------------------



 



of law or legal process and uses reasonable efforts to allow the Company an
opportunity to seek a protective order or other relief limiting or barring such
disclosure.
          9.3 Continuing Restrictive Covenants. Executive acknowledges and
agrees that the restrictive covenants set forth in Section 5 of the Employment
Agreement shall remain in full force and effect and specifically includes
employment with or providing consulting services for competitors that include,
without limitation, Direct General Corp., First Acceptance Corp., Bristol West
Holdings, Inc., THI Holdings, Inc. and Infinity Property and Casualty Corp. and
or any subsidiary, division, or company that is otherwise controlled by any of
these entities. Executive acknowledges and agrees that Executive shall continue
to be bound by the restrictive covenants set forth in Section 5 of the
Employment Agreement. Executive agrees not to judicially challenge the
enforceability of any of the restrictive covenants set forth in Section 5 of the
Employment Agreement, including any judicial challenges to consideration or the
reasonableness of the restrictive covenants. Executive further agrees that if he
judicially challenges the enforceability of any of the restrictive covenants set
forth in Section 5 of the Employment Agreement, including any judicial
challenges to consideration or the reasonableness of the restrictive covenants
(including, without limitation, any challenge made in the course of prosecuting
or defending), or if a court determines (in a proceeding to which the Company or
a successor or assign hereunder is party) preliminarily in relation to
injunctive relief, or on a final determination, that any of the restrictive
covenants in Section 5 of the Employment Agreement are unenforceable or
overbroad (excluding, for avoidance of doubt, any such determination related to
comparable provisions of other agreements to which Executive is not a party),
and if Executive is or has prior to such determination or judicial challenge
directly or indirectly conducted activities that would constitute a material
violation of Section 9 hereof or Section 5 of the Employment Agreement, as
written, Executive will be obligated to pay Company all sums paid pursuant to
Section 2.3 of this Agreement, up to and including the sum of One Million Thirty
Thousand Dollars ($1,030,000.00), representing the total amount of the cash
severance payment to be paid to Executive under Section 2.3 hereof, which will
be immediately due and owing to the Company, and the Company’s obligation to
make any remaining payments under this Agreement will immediately terminate.
Such payment shall be in addition to any other remedies available to the Company
for breach of this Agreement by Executive. The amount of any damages incurred by
the Company as a result of breach of this Agreement or Section 5 of the
Employment Agreement by Executive will be reduced by the amount of any payment
made by Executive to the Company as provided above. Notwithstanding anything to
the contrary in this Section 9.3, if the Company initiates any proceeding
against Executive for enforcement of Section 5 of the Employment Agreement,
Executive reserves the right defend such proceeding on the basis that his
activity does not constitute a violation of the provision.
          9.4 Enforcement. Executive and the Company acknowledge and agree that
any of the covenants contained in Section 9 hereof and Section 5 of the
Employment Agreement may be specifically enforced through injunctive relief, but
such right to injunctive relief shall not preclude Company from other remedies
which may be available to it.
          9.5 Reformation. The Company and Executive agree and stipulate that
the agreements and covenants not to compete and not to solicit contained in
Section 5 of the Employment Agreement are fair and reasonable in light of all of
the facts and circumstances of the relationship between Executive and the
Company; however, Executive is aware that in

6



--------------------------------------------------------------------------------



 



certain circumstances courts have refused to enforce certain terms of agreements
not to compete and agreements not to solicit. Therefore, in furtherance of, and
not in derogation of the provisions of Section 5 of the Employment Agreement,
Executive agrees that in the event a court should decline to enforce any
provision of Section 5 of the Employment Agreement, that Section 5 of the
Employment Agreement, as the case may be, shall be deemed to be modified or
reformed to restrict his competition with the Company or its affiliated entities
to the maximum extent, as to time, geography and business scope, that the court
shall find enforceable; provided, however, in no event shall the provisions of
Section 5 of the Employment Agreement be deemed to be more restrictive to him
than those contained herein or therein.
          9.6 Reliance on Compliance. Executive understands and agrees that the
Company shall have the right to sue him for breach of this Agreement if
Executive violates the provisions of Section 9 hereof or Section 5 of the
Employment Agreement, or otherwise fails to comply with this Agreement.
Executive further acknowledges that but for his agreements to comply with his
obligations described in Section 9 hereof and Section 5 of the Employment
Agreement and this Agreement, the Company would not provide him with all or part
of the compensation, benefits and consideration set forth in Section 2.3 of this
Agreement.
     10. No Benefits. Executive understands that Executive’s participation in
all benefit plans, programs, policies, insurance plans or other arrangements
maintained by the Company or provided by the Company, if any, will end at the
Effective Date, except as provided herein. Executive also understands that the
Company will not pay for any business-related or other charges incurred by him
after the Resignation Date unless such expenses are expressly approved in
advance by the Chief Executive Officer of the Company. Executive further
understands that Executive will cease to accrue PTO as of the Effective Date.
     11. Tax Withholdings and Reporting. All payments and benefits under this
Agreement are gross amounts and will be subject to any required income and
employment tax withholding. The parties agree to act in good faith to cooperate
and confer on appropriate and consistent tax reporting relating to the payments
and benefits under this Agreement.
     12. Cooperation. Executive shall reasonably cooperate with the Company and
its subsidiaries in the defense or prosecution of any claims or actions now in
existence or that may be brought in the future against or on behalf of the
Company and its subsidiaries that relate to events or occurrences that
transpired while Executive was employed by the Company. Executive further
represents and agrees that he will not furnish information to or cooperate with
any non-governmental entity (other than the Company and its affiliated entities)
which is a party to such claims or actions; provided, however, nothing shall
prohibit Executive from responding to the requirements of law or legal process,
provided that Executive gives the Company prompt notice of such requirement of
law or legal process and uses reasonable efforts to allow the Company an
opportunity to seek a protective order or other relief limiting or barring such
disclosure. Employee’s cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the Company
at mutually convenient times. Executive represents and agrees that he will give
truthful and accurate testimony in any such proceedings or legal actions.
Executive also shall cooperate fully with the Company and its subsidiaries in
connection with any investigation or review by any federal, state, or local
regulatory authority as any such

7



--------------------------------------------------------------------------------



 



investigation or review relates to events or occurrences that transpired while
Employee was employed by the Company. Solely in recognition of the value of his
time, if Executive meets with the Company or its affiliates at the request of
the Company pursuant to this Section 12 (and specifically exempting any
consulting work performed pursuant to a separate agreement) at any time after
the Effective Date, the Company shall pay to Executive the sum of One Thousand
Dollars ($1,000.00) per day plus documented travel expenses.
     13. Governing Law and Venue. The venue for the litigation of any dispute
arising out of this Agreement shall be a court of competent jurisdiction in
Dallas County, Texas. Texas law shall govern the interpretation and enforcement
of this Agreement, notwithstanding the conflict-of-law principles of such
jurisdiction.
     14. Effective Date. Executive is entering into this Agreement freely and
voluntarily. Executive has carefully read and understands all of the provisions
of this Agreement. Executive acknowledges that Executive has been advised to
consult legal counsel concerning this Agreement prior to signing the Agreement,
and that Executive has had sufficient opportunity to do so. Executive
understands that Executive may have up to twenty-one (21) days from the date of
this Agreement to consider this Agreement. Executive understands that if
Executive signs this Agreement, Executive will then have seven (7) days to
cancel it if Executive so chooses. Executive may cancel this Agreement by faxing
a written notice of cancellation to the General Counsel of Company, provided,
however, that the Executive’s resignation from his positions as an officer and
director of the Company and all subsidiaries and affiliates shall remain in full
force and effect. However, if Executive elects to cancel this Agreement,
Executive understands Executive will not be entitled to any of the benefits,
compensation, or other consideration referenced in this Agreement. Executive
realizes this Agreement is not effective or enforceable until the seven-day
period expires without revocation. Executive understands that this Agreement
will not become effective until the eighth day after Executive signs the
Agreement without revocation (the “Effective Date”). If this Agreement does not
become effective, the parties acknowledge that the Employment Agreement remains
in full force and effect until terminated in accordance with the provisions
thereof. Executive understands that the Company will have no duty to pay him or
provide him with the compensation and benefits listed in this Agreement until
the Effective Date of this Agreement, including, without limitation, all amounts
and benefits paid to or received by Executive under Sections 2.3 and 2.5 hereof,
other than compensation and benefits to which he is otherwise entitled, such as
salary, expense reimbursements, and Company benefit plans. All amounts and
benefits paid to or received by Executive under Sections 2.3 and 2.5 will be
made against receipt of the executed Acknowledgement of Non-Revocation in the
form of “Exhibit B” to this Agreement and faxing same to the Company’s General
Counsel. Executive understands that he is not waiving any age discrimination
claim that may arise after the Effective Date. Executive further acknowledges
that he is receiving consideration, that he is not otherwise entitled to, for
his agreement herein to release any age discrimination claim.
     15. Notice. All notices and other communications provided for in this
Agreement (including the Acknowledgement of Non-Revocation) shall be in writing
and shall be deemed to have been duly given upon personal delivery or receipt
when sent by fax and shall be addressed as follows:

8



--------------------------------------------------------------------------------



 



             
 
  If to the Executive:   Timothy A. Bienek
 
      5112 Remington Park Drive
 
      Flower Mound, Texas 75028
 
       
 
  With a copy to:   Benjamin D. Nelson
 
      Hughes & Luce LLP
 
      1717 Main Street, Suite 2800
 
      Dallas, Texas 75201
 
      Fax: 214.939.5849
 
      Email: bnelson@hughesluce.com
 
       
 
  If to the Company:   Affirmative Insurance Holdings, Inc.
 
      4450 Sojourn Drive, Suite 500
 
      Addison, Texas, 75001
 
      Attention: David B. Snyder, General Counsel (fax 972.728.6491)

     16. No Representations. The parties and each of them represent and agree
that no promises, statements or inducements have been made to them that have
caused them to sign this Agreement other than those expressly stated in this
Agreement.
     17. Indemnification; Directors and Officer’s Insurance. The Company shall
fulfill and honor in all respects the obligations of the Company pursuant to any
indemnification provisions under the Certificate of Incorporation or Bylaws or
otherwise, each as in effect on the date hereof. To the extent that the Company,
in its sole discretion, elects to maintain professional liability insurance
policies from time to time, the Company will not exclude Executive as a covered
person to the extent that such policies cover former directors or officers.
     18. Successors. All of the terms and provisions contained in this Agreement
shall inure to the benefit of and shall be binding upon the parties hereto and
their respective heirs, legal representatives, successors and assigns.
     19. Severability. Should any of the provisions in this Agreement be
declared or be determined to be illegal or invalid, all remaining parts, terms
or provisions shall be valid, and the illegal or invalid part, term or provision
shall be deemed not to be a part of this Agreement.
     20. Proper Construction.
          20.1 The language of all parts of this Agreement shall in all cases be
construed as a whole according to its fair meaning, and not strictly for or
against any of the parties.
          20.2 As used in this Agreement, the term “or” shall be deemed to
include the term “and/or” and the singular or plural number shall be deemed to
include the other whenever the context so indicates or requires.
          20.3 The paragraph headings used in this Agreement are intended solely
for convenience of reference and shall not in any manner amplify, limit, modify
or otherwise be used in the interpretation of any of the provisions hereof.

9



--------------------------------------------------------------------------------



 



     21. Entire Agreement. This Agreement is the entire agreement between
Executive and the Company and fully supersedes any and all prior oral or written
agreements or understandings between the parties pertaining to its subject
matter.
     22. Legal and Tax Interpretations. The parties acknowledge that each party
to this Agreement is represented by separate counsel and agree that the Company
has made no representation or warranty and the Company shall have no liability
to Executive or any other person concerning the legal or tax consequences of any
provisions of this Agreement. The parties agree that neither party has offered
legal or tax advice to the other party, that neither party has relied on legal
or tax advice from the other party, and that both parties are voluntarily
executing this Agreement after an adequate opportunity to consult with counsel
of their choosing regarding its meaning and effect. The parties agree that no
other representations, covenants, undertakings, or other prior or
contemporaneous agreements, oral or written, regarding the legal or tax advice
concerning this Agreement shall be deemed to exist or bind any of the parties
hereto.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day
and year first above written.

         
 
  Executive      
 
                  Timothy A. Bienek
 
       
 
  Company    
 
            Affirmative Insurance Holdings, Inc.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

11



--------------------------------------------------------------------------------



 



EXHIBIT A
Excerpts from Section 5 of Employment Agreement
5. Restrictive Covenants.
     (a) Confidential Information. During the Term and at all times thereafter,
the Executive agrees that he will not divulge to anyone (other than the Company
or any persons employed or designated by the Company) any knowledge or
information of a confidential nature relating to the business of the Company or
any of its subsidiaries or affiliates, including, without limitation, customer
lists, contract terms, financial costs, sales data, or business opportunities
whether for existing, new or developing businesses, and the Executive further
agrees not to disclose, publish or make use of any such knowledge or information
without the consent of the Company.
     (b) Non-Compete. Upon voluntary termination of Executive’s employment, upon
termination of Executive’s employment by the Company for Cause, or upon
termination of Executive’s employment without Cause, Executive agrees not to
enter into or engage in any phase of the business conducted by the Company in
any state in which the Company is conducting business on the date of termination
of Executive’s employment with the Company, either as an individual for his own
account, as a partner or joint venturer, or as an employee, agent, officer,
director, or substantial shareholder of a corporation or otherwise for a period
of two (2) years following the date of Executive’s termination of his employment
with the Company. As of the date of execution of this Agreement, the business
conducted by the Company was defined as owning and operating (i) insurance
companies providing automobile insurance coverage of any type or class,
(ii) underwriting agencies (or managing general agencies) that produce and
administer automobile insurance, and (iii) retail agencies that sell automobile
insurance policies. Notwithstanding the foregoing, in the event Executive’s
employment is not terminated for Cause, if Executive reasonably shows that his
proposed employment is not directly competitive with the Company’s business,
Executive may enter into such employment.
     (c) Non-Solicitation. Upon termination or expiration of his employment,
whether voluntary or involuntary, Executive agrees not to directly or indirectly
solicit either (i) any employees of the Company to leave their employment with
the Company in favor of employment with any other entity, or (ii) business from
any entity, organization or person which has contracted with the Company, which
has been doing business with the Company, from which the Company was soliciting
business at the time of Executive’s termination, or from which the Executive
knew or had reason to know that the Company was going to solicit business at the
time of Executive’s termination, in each case for a two-year period from the
date of Executive’s termination of his employment with the Company.





--------------------------------------------------------------------------------



 



EXHIBIT B
ACKNOWLEDGEMENT OF NON-REVOCATION AFTER EXPIRATION OF
SEVEN-DAY PERIOD
     I, Timothy Bienek, acknowledge that I executed a SEPARATION AGREEMENT AND
GENERAL RELEASE (“Agreement”) with Affirmative Insurance Holdings, Inc., that I
was given a seven-day period immediately following my execution of that
Agreement within which to revoke that Agreement, that the seven-day period has
now expired without any revocation by me, and that the Agreement is now
irrevocable. By executing this Reaffirmation, I affirm that I have not
heretofore, or contemporaneously with the execution of this Reaffirmation,
revoked, or attempted to revoke the Agreement, either by notice to the Company,
or otherwise, and that I am now, by virtue of my execution of this
Reaffirmation, fully bound by all of the terms and conditions of the Agreement.
     EXECUTED in Dallas, Texas this ___day of January, 2006.

     
 
   
 
  Timothy A. Bienek

